In a criminal case service of the bill of exceptions upon counsel employed to assist the state’s attorney in the prosecution is not sufficient, and the writ of error will be dismissed for want of proper service.Practice in the Supreme Court. SeptemberTerm, 1880.Oliver was tried in Dougherty county court for larceny *244from the house, and convicted. He petitioned for a certiorari, which was refused, and he excepted. The bill of exceptions had on it this indorsement:“We acknowledge due and legal service, and waive copy, notice and all further service of the within bill of exceptions, this the first day of July, 1880. (Signed) D. H. Pope,Employed counsel for defendant in error."On motion, the writ of error was dismissed for want of •proper service.